Citation Nr: 0726234	
Decision Date: 08/22/07    Archive Date: 08/29/07	

DOCKET NO.  06-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected disability pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and August 2004 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran testified at a Board hearing in May 
2007.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of this case, there exists some question as to 
the severity of the veteran's various nonservice-connected 
disabilities, and the impact of those disabilities upon his 
ability to obtain or retain substantially gainful employment.  

In that regard, a majority of the veteran's disabilities are 
the result of a motor vehicle accident in August 1984.  At 
that time, the veteran sustained fractures of his left hip, 
the left tibia and fibula, the left foot, the left orbit, and 
the left maxilla.  In addition, the veteran suffered a 
subtalar dislocation on the right, an open wound of the left 
knee, an open groin wound, facial lacerations, and diplopia.

At the time of the filing of the veteran's initial claim for 
nonservice-connected pension benefits in September 2003, he 
stated that he had last worked in September 2003.  However, 
in that same application, the veteran indicated that he was 
currently "employed."  

Following a VA general medical examination in May 2004, the 
veteran received diagnoses only of degenerative joint disease 
of the left hip, with no loss of motion or function; left 
knee strain, with no loss of motion or function; and chronic 
back strain, once again, with no loss of motion or function.  
No mention was made of any of the other disabilities 
sustained at the time of the veteran's August 1984 motor 
vehicle accident.  

In a rating decision of July 2004, the RO denied entitlement 
to nonservice-connected pension benefits, essentially on the 
basis that the veteran's various disabilities combined to a 
total evaluation of zero percent, and did not, therefore, 
meet the percentage requirements for an award of pension 
benefits.  The RO further determined that, even with 
consideration given to extraschedular entitlement to 
nonservice-connected pension benefits (based on such factors 
as the degree and nature of the veteran's disabilities, his 
age, education and occupational background), he did not 
qualify for an award of nonservice-connected pension 
benefits.  

The Board notes that, following a VA ophthalmologic 
examination in August 2004, it was noted that the veteran's 
monocular diplopia appeared to be subjective only, in that it 
could not be documented on examination.  

In a rating decision of August 2004, the RO continued its 
denial of nonservice-connected pension benefits, finding that 
the veteran's recently-diagnosed subjective monocular 
diplopia was noncompensably disabling, and that the evidence 
of record failed to demonstrate that he was unable to secure 
or follow a substantially gainful occupation as a result of 
his various disabilities.  

The Board observes that, in February 2006, there were 
received various private medical records covering the period 
from November 1984 to February 1987, showing treatment during 
that time for diplopia.  Also received was an October 1999 
private medical record showing evidence of diplopia on 
extreme leftward gaze.  

At the time of the issuance of a Statement of the Case in 
February 2006, the RO continued its denial of nonservice-
connected pension benefits, finding that the veteran did not 
meet the criteria for that award of benefits on either a 
schedular or extraschedular basis.  Significantly, the RO 
further concluded that nonservice-connected pension benefits 
were not warranted, inasmuch as the veteran was "currently 
working."  

At the time of the Board hearing, the veteran indicated that 
he had last worked in May 2004, and that he was generally 
employed in the field of general labor and/or construction.  
The veteran further indicated that a great many of his 
treatment records were held at the Department of Veterans 
Affairs (VA) Medical Center in Alexandria, Louisiana, and 
that "a lot of them" were not contained in his claims 
folder.  According to the veteran, he currently suffers from 
various problems, including pain, with his left hip, his left 
knee, his left ankle, and his back, as well as continuing 
problems with diplopia.  Significantly, the veteran, for the 
first time, indicated that he was also suffering from a 
kidney infection, as well as essential hypertension, and 
elevated serum blood cholesterol.  According to the veteran, 
his left knee, left ankle, and back problems were not static, 
but, rather continued to increase in severity.  

As noted above, the veteran last underwent a VA medical 
examination for compensation purposes in 2004, approximately 
three years ago.  Moreover, based on the aforementioned, 
there exists some real question as to the current severity of 
all of the veteran's various nonservice-connected 
disabilities, and the impact of those disabilities on his 
ability to secure and retain substantially gainful 
employment.  Under the circumstances, the case is REMANDED to 
the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2004, the date of 
the most recent VA examination of record, 
and specifically including any and all 
records of treatment of the veteran at 
the Department of Veterans Affairs 
Medical Center located in Alexandria, 
Louisiana, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
additional VA general medical, 
orthopedic, ophthalmologic, and urologic 
examinations, to be conducted if at all 
possible at the VA Medical Center located 
in New Orleans, Louisiana, in order to 
more accurately determine the current 
severity of his various nonservice-
connected disabilities.  All necessary 
tests and x-rays should be completed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Following 
completion of the aforementioned 
examinations, the appropriate examiner or 
examiners should specifically comment 
regarding the severity of each of the 
veteran's various nonservice-connected 
disabilities, and should opine as to 
whether the veteran's disabilities 
permanently preclude employment.

3.  Thereafter, the RO should 
reajudicate the veteran's claim for a 
permanent and total disability rating 
for nonservice-connected pension 
purposes, utilizing not only the 
"average" (or objective) test, but 
also the "unemployability" (or 
subjective) test, and, finally, the 
veteran's potential entitlement to 
nonservice-connected pension benefits 
on an extraschedular basis.  See 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 
2 Vet. App. 387 (1992); see also 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Should the benefit sought on 
appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of a Statement of 
the Case in February 2006.  The case 
should be returned to the Board after 
the veteran is afforded an opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.W. KREINDLER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



